Name: Commission Regulation (EC) No 1262/97 of 1 July 1997 establishing the supply balance for the Azores and Madeira with products from the eggs and poultrymeat sectors and amending Regulation (EEC) No 1726/92
 Type: Regulation
 Subject Matter: trade;  animal product;  regions of EU Member States;  agricultural activity
 Date Published: nan

 2 . 7 . 97 EN Official Journal of the European Communities No L 174/ 17 COMMISSION REGULATION (EC) No 1262/97 of 1 July 1997 establishing the supply balance for the Azores and Madeira with products from the eggs and poultrymeat sectors and amending Regulation (EEC) No 1726/92 Whereas pending the communication from the compet ­ ent authorities regarding updated estimates of the needs of the regions concerned and in order to ensure contin ­ uity of specific supply arrangements the supply balance should be established for the period 1 July to 31 December 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992, introducing specific measures for the Azores and Madeira concerning certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1 726/92 (3), as amended by Regulation (EC) No 1 174/96 (4), fixes for the period 1 July 1996 to 30 June 1997 the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the poten ­ tial for production in the Azores and Madeira; whereas these quantities should be determined for the egg and poultrymeat sectors for the period 1 July to 31 December 1997, taking account of local production and traditional trade flows and ensuring that the proportion of products supplied from the Community is preserved; Whereas the fact that the Community aid is fixed in the light of the present situation on the market for the products in question and in particular of the prices for such products in the European part of the Community and on the world market results in the aid for the supply of egg and poultrymeat to the Azores and Madeira being fixed at the amounts given in the Annex; HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 1726/92 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27 . 6 . 1992, p. 1 . (2) OJ No L 320 , 11 . 12 . 1996, p. 1 . (-1 ) OJ No L 179, 1 . 7 . 1992, p. 99 . M OJ No L 155, 28 . 6 . 1996, p. 22 . No L 174/ 18 EN Official Journal of the European Communities 2. 7. 97 ANNEX PART 1 Supply in the Azores of breeding material originating in the Community for the period 1 July to 31 December 1997 (ECU/100 units) CN code Description of the goods Quantity Aid ex 0105 1 1 Parent or grandparent stock chicks (') 10 000 13 ex 0407 00 19 Hatching eggs for the production of parent \ or grandparent stock chicks (') 50 000 3,60 (') In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 (OJ No L 282, 1 . 11 . 1975, p. 100 ). PART 2 Supply in Madeira of breeding material originating in the Community for the period 1 July to 31 December 1997 (ECU/100 units) CN code Description of the goods Quantity Aid ex 0105 1 1 Parent or grandparent stock chicks (') 180 000 5 ex 0407 00 19 Hatching eggs for the production of parent I or grandparent stock chicks (') 80 000 3,60 ( J ) In accordance with the definition provided for in Article 1 of Regulation (EEC) No 2782/75 .